DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stortstrom et al. U.S. Patent No. 10,600,138 (hereinafter Stortstrom) in view of Duke U.S. Patent Application Publication No. 2021/0390806.
Regarding claim 1, Stortstrom discloses an automated recognition system for an entranceway comprising: a facial recognition device mounted proximate to the entranceway (column 3, lines 46-56); a motion/presence detector (60) mounted proximate to the entranceway and constructed and arranged for detecting an approach of a visitor to the entranceway (column 2, lines 16-30); a processor mounted proximate to the entranceway and being electrically coupled to; and in electronic communication with, the facial recognition device and the motion/presence detector (column 4, lines 33-55); and message conveying means (20) mounted proximate to the entranceway and being electrically coupled and in electronic communication with the facial recognition device, the message conveying means providing an access allowed signal when the facial recognition device determines that a person is wearing a personal protective equipment (PPE), and denies entry when the person is determined to not be wearing appropriate PPE, but fails to explicitly disclose the PPE including a mask.
Duke discloses an access control system comprising a facial recognition device for determining that the person approaching an entranceway is not wearing a required mask and denies entry to an area as a result (paragraph [0023).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate facial recognition device for determining that the person approaching an entranceway is not wearing a required mask and denies entry to an area as a result since doing so would ensure that a control area and persons within are protected against pathogens.
Regarding claim 2, Stortstrom discloses a system wherein the system is constructed and arranged for connection to a power source (column 10, lines 4-12).
Regarding claim 3, Stortstrom discloses a system wherein the system is adapted for displaying an access allowed signal via the message conveying means to provide an indication to the visitor that passage is permitted or an access denied signal on the message conveying means to provide an indication to the visitor that passage is not permitted (column 3, lines 40-46).
Regarding claim 6, Stortstrom as modified by Duke discloses a system comprising all the features of claim 1 as discussed above, but fails to explicitly disclose the system further comprising product dispensing means mounted proximate to the entranceway.  However, one with ordinary skill in the art before the effective filing date of the claimed invention would recognize that providing a sanitizer dispenser at the entranceway of an area would enable a person to sanitize their hands prior to entering a clean area thereby protecting the area from pathogens.
Regarding claim 7, Stortstrom as modified by Duke discloses a system comprising all the features of claim 1 as discussed above including transmitting authentication data to a server (column 2, lines 16-45), but silent with respect to the form of transmission being Internet or other communications systems via Wi-Fi, radio or Bluetooth.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to communicate with a server with Internet or other communications systems via Wi-Fi, radio or Bluetooth since doing so would minimize physical limitations inherent in wired communication and would yield predictable results.
Regarding claims 9 and 11-13, method claims 9 and 11-13 are drawn to the method of using the corresponding apparatus claimed in claims 1-3, 6, and 7.  Therefore method claims 9 and 11-13 correspond to apparatus claims 1-3, 6, and 7 and are rejected for the same reasons of obviousness as used above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stortstrom as modified by Duke and further in view of Dawes et al. U.S. Patent No. 11,423,756 (hereinafter Dawes).
Regarding claim 4, Stortstrom as modified by Duke discloses a system comprising all the features of claim 1 as discussed above including providing electronic communication with the processor (i.e., server), the facial recognition device and the motion/presence detector (column 2, lines 16-45 of Stortstrom), but fails to explicitly disclose whereby low supply warnings/low battery warnings, settings and events for the system can be retrieved from the processor and observed or changed on site or via the Internet/network connection remotely.
Dawes discloses a monitoring and control system using wireless communication protocol for remotely observing or changing low supply warnings/low battery warnings, settings and events for the system (column 70, lines 51-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide capability to the system of Stortstrom as modified by Duke for remotely observing and changing low supply warnings/low battery warnings, settings and events for the system since doing so would allow an user to rapidly provide or coordinate support or repair for the system in the event of failure.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stortstrom as modified by Duke and further in view of Miller et al. U.S. Patent Application Publication No. 2020/0372743 (hereinafter Miller).
Regarding claim 5, Stortstrom as modified by Duke discloses a system comprising all the features of claim 1 as discussed above but fails to explicitly disclose a thermal temperature sensor in electronic communication with the processor, wherein, when the thermal temperature sensor determines the person approaching the entranceway is not in compliance with a set allowable temperature for the system, the entranceway will remain in a closed position.  
Miller discloses an access control system comprising a thermal temperature sensor in electronic communication with a processor, wherein, when the thermal temperature sensor determines a person approaching an entranceway is not in compliance with a set allowable temperature for the system, the entranceway will remain in a closed position (paragraph [0008]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thermal temperature sensor into the system disclosed by Stortstrom as modified by Duke since doing so would ensure that potentially sick people do not access a controlled area thereby preventing contamination of other people in the area.
Method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 5.  Therefore method claim 10 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/              Primary Examiner, Art Unit 2699                                                                                                                                                                                          	August 26, 2022